OFFICE       OF   TXE   AITORNEY      GENERAL     OF   TEXAS

                                                       AUSTIN

       -0.m
        --




              Hoaorahlr    Y. P.             Sexton
              Couaty    Attornry
              Orange County
              Or a a g r    l   Tsr u




.. .

                                   Your requeot for
              the abore            Hated  quertloa



                                                                            ty , Texan.
                                                                            104 to merlte
                                                                            ed on the tart
                                                                           tens of thir
                                                                            $76.00 per month
                                                                           er for him to

                                                                  opinion on this gasa-
                                                               the ltatuter  diligently
                                                              y or mttno to rrlrc an.
                                                              the aamt 1s rat out br

                                                       to mt that a contribution    to
                                                   7 a oitirrn   or group o? oitlttnr
                                                   olrt ion of the law. ’
                           You rtate   in erfeot thnt unCsr exltting      low the
               salary o? the oounty cudltsr      of Grange Couty Is hzs.OG per
               month.    Ylthout lnvaetlgatlng    or ccnsldering     the population
               Of said oouaty or the taxable      valuation    Of the proptrty thcrt-
               Of, for the pui-po~tc of thtr apinlon        ve issunc the aboorr
               statement    to be oorraot.
                                                                      .      _._




    Honorable   Y. 0. Sextoa,   Pago a?



                Tht OC8pOIi6OtlOclOf pub110 OffIOtr6 IS riXt& by
    the Conrtitution and statutes.        & o??loer mw not ala18 or
    reaoh an7 aoatf rlthout      a law authorlrlag    him to do to, sa&
    olearl? fixing     the amount to whIoh he Is entItled.         An offi-
    oec is not entitled     to a nyoo8pene~lon      la ld6ItIon to that
    uhloh hss been fixed by law for the performnot             of the duties
    of his offloe,    even though the oosotnsatlon        so fIxed Is un-
    reasonable    or inadrquate.     He 84 be requIrea b7 law to ptr-
    form s9eoI?lo    aerrloes or dlsohsrge     uldlt~oaal    4utIes for
    uhlch no oomptnsrtlon 16 providea.         The obllgatlon     to perform
    such eerrIoes    16 I~90846 as an Inoldent to the off108 and the
    offloor   br his loooptanoe thereof     is deemed to hart engaged
    to perform them without oomptnsatlon.          (Terre11 v. XIng, 14
    8.W. ted) 786; XoCalla v. CltP of F&okdale, W3 B.V. 664;
    Texas Jurlr.,    ,Vol. 31, 9. ml.)
               Ae’alreadf  mtntioaed,    an 0ffIoer     is not entItle
    to reoelre  any oomptnratlon for hi6 offlolal         rertloee other
i
    thsn that vhloh has been provided for by law.           He my not rt-
    CoYer from third persons oomptneatIon for tht ptrfomanoe
    of an rot wlthla the 80094 of Rle 0??10lal duties;            and effect
    rlll  not be glren to a oontraot whereby he Is to rtoeIve
    from the 0ount.J or fro8 taird ptreons a different,           or a greater
    or less oomgtnsatlon for his offlolal        eertloes    than that uhfch
    has been prtsorlbtd   by law.     (Cz’OSbr County cattle      Company 1.
    KoDtnitt,   es1 8.W. 295; fasling      T. Xorrie, 9 S.W. 759; Latti-
    more T. Tarrsnt County, 124 S.V. ~206; Gulf, C. and 9. 8. I.
    co. v. the, 27 8.U. 110.)
                 The dale of 8trIngtr  1. Franklin County, 123 S.V.
    1168, hold6 in effsot that where the law fixes the oompen6e-
    tloa which an o??loer Is to reot~re for given strvioes,     or
    Im9oses upon him the autr of p~tcrformlag his serrloe vithout
    speoIfloally    fixing an;J oomptnsatlon thtrefor, he osnnot lav-
    full7 oontraat or recelrt from any other ECUrOt any additional
    oosptnsation.
               Th6  SUprtme court   Of Ohio, in th6 oase Of 8Omtr6tt
    Bank T, Edmond,   81 Northeastern   Reporter, 641, glong other
    thIng8, hold6 In effect that public 9olIof and 6ouab morals
    allkc forbid that a public officer      should demand or rtcsltt
    for #errice     performd    by hla in the dlsch6rge of official dut;
    any other or further remuneration        or reward than that     prcr-
    cribsd and allouad by lau.
                                                                                      --




Honorable     If.   P. Boxton,     Page 3



              Ye    quote   from Ruling      Case L4w, Vol.        22,    99.   837-640,
es rolloue:
              Wontnote        ?or extra
                                     oompensatlon of pub110
      offlosrs       have   been       void oa ground of pub-
                                   adJudge
      110 90110~. Not only sre they forbIdden br oommon
      lsw to reoelve    extra compensation for their offloiel
      6eniee8,    but the oommon lam Is not Infrequently
      reInforcea   by constitutional    prorlslons.    . . . It
      18 a prlnolple    of the oomion lsu that en offlasr
      ought not to take roney for doing hi6 autf, but that
      he should perform hls OffIO~al dUtl68 wlthou& re-
      uard cc conptneetlon      than such Is flxsd and allowed
      by law.    Therefore a pub110 officer      oannot rtoOfer
      ronptnration   from third portlee     for the performance
      of act8 within the scope of hi6 official         duty,   even
       though the Pots were oerformtd at their rtquest,
      or though thtx may hare txprtaely        promised to pay
      him. A proalst      made under such clrc~stanoes       is
       contrary  to public $olioy and cannot be tnforotd.
       . . ..
            In view of the forer.dng suthorltles,                        your question,
a6   nbort stated, Is answered In the negatlre.
                                                  Yours   very     truly
                                             ATTORNEY   GEXRAL 0.F TKXAS


                                                          Ardtll    ‘illllams
                                                                   AStiEtaAt
AW:db